Citation Nr: 0622839	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee injury with laxity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the RO 
in No. Little Rock, Arkansas, which granted service 
connection and a 10 percent disability rating for right knee 
injury with laxity and degenerative joint disease.

The veteran appeared at a hearing at the RO in May 2005 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims folder.

In January 2006, the Board remanded the veteran's claim for 
further adjudication.  The claim was subsequently returned to 
the Board.


FINDINGS OF FACT

1.  The veteran has slight subluxation and laxity of the 
right knee.

2.  Arthritis of the veteran's right knee is shown by X-ray 
and is manifested by noncompensable limitation of flexion and 
extension.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for laxity of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); §§ 4.71a, Diagnostic Code 5257 
(2005).

2.  The criteria for an initial evaluation greater than 10 
percent for arthritis in the right knee on the basis of 
limitation of flexion have not been met.  38 U.S.C.A. §§ 
1155; §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2005).

3.  The criteria for a separate 10 percent evaluation for 
arthritis of the right knee on the basis of limitation of 
extension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of letters dated 
in March 2002, December 2003 and February 2006.  The February 
2006 letter explicitly told him to submit relevant evidence 
in his possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.

The December 2003 and February 2006 notice was provided after 
such adjudication.  The veteran was not prejudiced, however.  
The claim was readjudicated after the December 2003 and 
February 2006 notices, and such readjudication cured the 
timing defect.  Mayfield v. Nicholson.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim on appeal.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim on appeal, no effective date is being assigned.  
Thus, the veteran is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

The Board is granting a compensable evaluation for limitation 
of extension effective from the date of service connection.  
An evaluation could not be granted prior to the date of 
service connection.  He is thus receiving the earliest 
possible effective date.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400(o) (2005).

In any event, the Dingess Court has held that once service 
connection is granted, the claim is substantiated and further 
VCAA notice is not required with regard to downstream issues, 
such as the initial evaluation.  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the claim.  The veteran has 
been afforded a VA examination with regard to the claim.  
There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Factual Background

In March 2003, the veteran was afforded a VA orthopedic 
examination.  He complained of a popping in his knees and 
reported that he was unable to squat.  He also indicated that 
he had difficulty getting up after he knelt on the ground.  
His ability to work was aggravated by his knee condition 
because he worked as a concrete finished and was on his 
knees.  He wore kneepads to help his knees.  He also reported 
difficulty with ascending and descending stairs.

On examination he ambulated with a normal gait.  Upon range 
of motion testing his right knee had flexion to 135 degrees, 
and extension to 0 degrees.  McMurray testing was negative 
and there was no obvious effusion of his right knee.  Mild 
pseudo laxity in full extension with a definite endpoint was 
noted.  There was also considerable apprehension and 
discomfort with patellofemoral compression against resistance 
and marked patellofemoral crepitance bilaterally.

The examiner concluded that the veteran had functional loss 
due to pain rather than limited range of motion, primarily an 
inability to squat, and difficulty arising from a kneeling 
position.

An X-ray study, completed in conjunction with the above 
examination, showed degenerative joint disease more so on the 
right knee than on the left knee, with particular involvement 
of the medial compartment, and patellofemoral joints.  

In an April 2003 addendum, the VA examiner noted a thorough 
review of the veteran's claims folder, including his service 
medical records, and reiterated her previous physical 
examination findings.

In a private statement from G.A. McCrary, M.D., dated June 
2003, he reported that he examined the veteran in June 2003 
and upon completion of an X-ray study, he found that there 
was a decrease in the joint space of the medial side of the 
right knee.  He noted that this represented previous 
cartilage damage, and the veteran was losing cartilage in 
that area.  

In June 2004, the RO received a private statement from B.E. 
Holmes, M.D., dated April 2004.  Dr. Holmes indicated that he 
examined the veteran and found normal flexion and extension 
of his knees.  Tenderness of the medial joint space in the 
right knee was noted.  An X-ray study was negative for joint 
narrowing and there was minimal spur formation.  The 
physician concluded that the veteran had osteoarthritis in 
his knees and had difficulty in performing his usual work 
which required him to be on his knees.  

At the May 2005 hearing the veteran testified that he was 
able to work as a cement finisher, but that he experienced 
pain, a limp, and stiffness.

During a private medical evaluation in August 2005, the 
veteran complained of difficulty walking, climbing stairs, 
squatting and twisting.  He also reported pain in his knee at 
night and swelling of his knee, depending on his activities.  

On examination he walked with a relatively normal gait and no 
limping was noted.  Range of motion testing was described as 
5 degrees through 135 degrees, with a great deal of pain 
noted at the extremes of flexion.  Effusion with some 
increased temperature of the right knee was noted.  No 
substantial varus, valgus or recurvatum was found.  
Patellofemoral examination showed no substantial tilt or 
subluxation.  Grind testing yielded crepitation with some 
discomfort of the medial and lateral facets.  No apprehension 
was found.  There was some joint line tenderness 
predominantly anteromedial and no tenderness posteromedial.  
Both McMurray and Steinmann testing caused mild discomfort 
within the knee but not a great deal of pain.  Laxity of the 
knees was found in the medial lateral plane which appeared to 
be predominantly medial and was graded as 1+.  The remaining 
collateral and cruciate ligaments were intact and there was 
no patellar instability.  

The pertinent diagnostic impressions were post traumatic 
chronic synovitis of the right knee; torn medial meniscus of 
the right knee; and probable chondral lesions of the right 
knee to include the patellofemoral joint and initiation of 
degenerative arthritis. 

An X-ray study of the veteran's knees, completed in 
conjunction with the above private examination, showed 
diminished medial joint space bilaterally.  There was some 
flattening of the femoral condyles, right greater than left.  
Also of note was osteophyte formation and irregularity of the 
patellar facets.  

A magnetic resonance image (MRI) study of the right knee, 
also completed along with the August 2005 private 
examination, revealed a medial meniscus tear, joint effusion, 
and some increased signal within his patellar and quadriceps 
tendon.     

In February 2006 the veteran underwent a VA orthopedic 
examination.  The veteran reiterated his previous complaints 
and noted pain with twisting which was located more medially 
and in the patellofemoral area.  

Examination revealed that he got in and out of a chair 
without difficulty and he walked with a slight limp.  He 
could heel and toe walk.  His right knee was warm, swollen, 
and he had patellofemoral crepitation.  He had medial joint 
line tenderness as well as increased temperature of the right 
knee.  Range of motion was 0 to 130 degrees and there was 
grade 1 anterior-posterior (AP) laxity.  There were no signs 
of patellar instability but the veteran did have 
patellofemoral degenerative joint disease with crepitation.

He was affected by flare-ups, weakened movement, excess 
fatigability, incoordination and pain.  The examiner said 
that it was not possible to report on the degree of 
additional range of motion loss due to these signs.  No signs 
of recurrent subluxation or lateral instability were noted.  

The diagnosis was degenerative joint disease of the right 
knee.  The examiner reiterated that the veteran had painful 
range of motion, and an additional limitation following 
repetitive use and during flare-ups, but he did not have 
significant instability.  

An X-ray study of the right knee, performed in conjunction 
with the above examination, revealed degenerative joint 
disease with spurring and flattening as well as 
patellofemoral disease with roughing of the condyles and of 
the patella with spurring.  No evidence of a fracture or 
dislocation was found.
  
Laws and Regulations

Initially, the Board notes that this claim involves the 
veteran's dissatisfaction with the initial evaluation 
assigned for his disability following the grant of service 
connection for a right knee injury with laxity and right knee 
degenerative joint disease in May 2003.  The Court has found 
that there is a distinction between a veteran's disagreement 
with the initial evaluation assigned following a grant of 
service connection and the claim for an increased evaluation 
for a disability in which entitlement to service connection 
has previously been established.  In instances in which the 
veteran disagrees with the initial evaluation, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Only the codes pertaining to subluxation or instability, and 
limitation of motion are implicated in this case.

Diagnostic Code 5257, rates other impairment the knee.  Such 
impairment manifested by recurrent subluxation or lateral 
instability that is slight warrants a 10 percent rating.   A 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The provisions of 38 C.F.R.  
§§ 4.40 and 4.45 are inapplicable to ratings under Diagnostic 
Code 5257 because the code is not predicated on loss of range 
of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

Traumatic arthritis is rated in accordance with the criteria 
for degenerative arthritis under Diagnostic Code 5003.  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Analysis

The veteran is in receipt of a 10 percent rating for laxity 
of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The private August 2005 examination found 1+ 
laxity.  The February 2006 VA examination, revealed only mild 
instability of the right knee, no signs of recurrent 
subluxation of the right knee and grade 1 AP laxity.  Given 
the fact that there is no medical evidence of more than mild 
or slight instability at any time since the grant of service 
connection, the evidence is against the grant of more than 10 
percent for the right knee disability under Diagnostic Code 
5257.  38 C.F.R. § 4.7, 4.21.

The veteran has never been reported to have a compensable 
level of limitation of flexion under Diagnostic Code 5260.  
While functional factors have been reported, these factors 
have not been reported to result in additional limitation of 
motion that would meet the criteria for more than the current 
10 percent evaluation already assigned under Diagnostic Code 
5257.  Although the most recent examiner was unable to state 
what additional limitation was due to functional factors, 
previous examiners found such factors only at the extremes of 
motion.  The most recent examination did not otherwise show 
worsening of the knee disability.  It would not be reasonable 
to assume that there was greater limitation due to functional 
factors than was shown on the earlier examinations.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

Because there have been no findings of limitation of flexion 
that approximates the criteria for even a 10 percent 
evaluation under Diagnostic Code 5260, such limitation is 
appropriately evaluated as 10 percent disabling under 
Diagnostic Code 5003.  The weight of the evidence is against 
a higher evaluation.

The August 2005 evaluation showed a noncompensable level of 
limitation of extension.  The VA examiner interpreted the 
February 2006 examination as showing no limitation of 
extension.  The most recent VA examination did, however, show 
patellofemoral crepitation as well as additional range of 
motion loss due to such signs as flare-ups, weakened 
movement, excess fatigability, incoordination and pain.  VA 
regulations provide that crepitus is a sign of disability, 
and by inference an indicator of limitation of motion, and 
that it is VA's policy to recognize actually painful motion 
in a joint affected by arthritis as warranting the minimum 
compensable evaluation.  38 C.F.R. § 4.59.  Therefore, the 
crepitation which is noted on the recent examination, and the 
limitation of extension to 5 degrees found on the August 2005 
examination, supports the grant of a 10 percent rating on the 
basis of limitation of right knee extension.

This level of disability appears to have been present since 
the effective date of service connection.

There is no evidence that this case presents an exceptional 
or unusual disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration.  In this regard the veteran testified that he 
had missed only two or three days of work, tow or three times 
in the last four or five years.  He said that he never left 
work early.  Accordingly, the Board has determined that it is 
not necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for a higher rating.   See 38 C.F.R. § 3.321(b)(1).

In view of all of the foregoing, the Board concludes that the 
criteria for an evaluation in excess of 10 percent for the 
service-connected right knee injury with laxity and right 
knee degenerative joint disease, have not been met.  The 
criteria for a separate 10 percent rating for arthritis of 
the right knee on the basis of limitation of extension, is 
warranted.

Where applicable, the Board has resolved reasonable doubt in 
the veteran's favor.   The disabilities do not more closely 
approximate the criteria for the higher ratings, and 
therefore, the Board does not find a basis for evaluations 
higher than those awarded in this decision.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right knee injury with laxity is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee degenerative joint disease is denied.

Entitlement to a disability rating in excess of 10 percent 
for arthritis in the right knee, on the basis of limitation 
of extension, is granted effective from the date of service 
connection, October 27, 2002.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


